United States Court of Appeals
      for the Federal Circuit
                ______________________

   YANGZHOU BESTPAK GIFTS & CRAFTS CO.,
                   LTD.,
             Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                          AND


              BERWICK OFFRAY LLC,
                 Defendant-Appellee.
               ______________________

                      2012-1312
                ______________________

     Appeal from the United States Court of International
Trade in No. 10-CV-0295, Senior Judge Judith M. Barzi-
lay.
                 ______________________

                 Decided: May 20, 2013
                ______________________

    NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
verman & Klestadt, LLP, of New York, New York, argued
for plaintiff-appellant. With him on the brief were BRUCE
M. MITCHELL, MARK E. PARDO and ANDREW T. SCHUTZ.
2                             YANGZHOU BESTPAK GIFTS   v. US


   RENEE GERBER, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for defendant-
appellee, United States. With her on the brief was
STUART F. DELERY, Acting Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and PATRICIA M.
MCCARTHY, Assistant Director. Of counsel on the brief
was SCOTT D. MCBRIDE, Senior Attorney, Office of the
Chief Counsel for Import Administration, United States
Department of Commerce, of Washington, DC.

    GREGORY C. DORRIS, Pepper Hamilton LLP, of Wash-
ington, DC, argued for defendant-appellee, Berwick
Offray LLC.
               ______________________

    Before RADER, Chief Judge, MAYER, and PROST, Circuit
                          Judges.
RADER, Chief Judge.
    Yangzhou Bestpak Gifts & Crafts Co., Ltd. (Bestpak)
appeals from a final judgment of the United States Court
of International Trade concerning its importation of
narrow woven ribbons with woven selvedge from China.
Yangzhou Bestpak Gifts & Crafts Co. v. United States, 825
F. Supp. 2d 1346 (Ct. Int’l Trade 2012) (Bestpak II). The
Court of International Trade sustained the United States
Department of Commerce’s (Commerce) calculation of
Bestpak’s separate rate margin using a simple average of
a de minimis and an adverse facts available margin,
yielding a rate of 123.83%. Because substantial evidence
does not support the 123.83% rate, this court vacates and
remands.
 YANGZHOU BESTPAK GIFTS   v. US                          3
                             I.
    Commerce imposes antidumping duties upon import-
ed products that it determines have been “dumped,” or
sold in the United States at less than fair value. See 19
U.S.C. § 1673. An antidumping duty reflects the amount
by which the normal value exceeds the export price of a
foreign exporter’s merchandise. §§ 1673e(a)(1), 1677(35).
This excess amount becomes the “dumping margin.”
    Commerce must determine individual dumping mar-
gins for each known exporter or producer of the subject
merchandise within a twelve-month period. §§ 1675,
1677f-1(c)(1). Commerce calculates a dumping margin
specific to each respondent based upon analysis of sales
and cost data collected from the respondent via an anti-
dumping questionnaire that may total thousands of pages
of extensive narrations and exhibits. Appellee United
States’ Br. at 22. However, if this process is not practica-
ble because of the large number of respondents involved
in the investigation, Commerce may select a more reason-
able number of mandatory respondents for these individ-
ual investigations. § 1677f-1(c)(2). Commerce often limits
mandatory respondents to those with the largest volume
of exports and/or shipments of subject merchandise dur-
ing the period of investigation, or a statistically valid
sample among all known respondents. § 1677f-1(c)(2)(A)–
(B). For the remaining non-mandatory respondents,
Commerce calculates an “all others” rate, usually by
taking the weighted average of all mandatory respond-
ents’ rates, excluding any zero or de minimis rates and
rates based entirely on adverse facts available (AFA).
However, when all dumping margins established are only
either de minimis or AFA rates, Commerce applies the
exception found in § 1673d(c)(5)(B). In such cases, Com-
merce “may use any reasonable method to establish the
estimated all others rate for exporters and producers not
individually investigated, including averaging the esti-
mated weighted average dumping margins determined for
4                              YANGZHOU BESTPAK GIFTS    v. US
the exporters and producers individually investigated.”
19 U.S.C. § 1673d(c)(5)(B).
    The Statement of Administrative Action (SAA), recog-
nized by Congress as an authoritative expression concern-
ing the interpretation and application of the Tariff Act
under 19 U.S.C. § 3512(d), provides more guidance on the
methodology Commerce should apply under the exception
to the general rule:
    In such situation, Commerce may use any reason-
    able method to calculate the all others rate. The
    expected method in such cases will be to weight
    average the zero and de minimis margins and
    margins determined pursuant to the facts availa-
    ble, provided that volume data is available. How-
    ever, if this method is not feasible, or if it results
    in an average that would not be reasonably reflec-
    tive of potential dumping margins for non-
    investigated exporter or producers, Commerce
    may use other reasonable methods.
SAA, accompanying the Uruguay Round Agreements Act,
H.R. Doc. No. 103-316, at 873 (1994), reprinted in 1994
U.S.C.C.A.N. 4040, 4200.
    Non-mandatory respondents also have the option of
voluntarily completing the antidumping questionnaire to
seek individual investigation. However, even after the
voluntary respondent timely submits its response to
Commerce’s questionnaire, Commerce may decline to fully
investigate the voluntary respondent. This occurs when
Commerce determines that the number of exporters or
producers who have submitted such information is so
large that individual examination of such exporters or
producers would be unduly burdensome and inhibit the
timely completion of the investigation. § 1677m(a)(2).
   Proceedings involving a nonmarket economy, such as
China, are slightly different. Although Commerce selects
 YANGZHOU BESTPAK GIFTS   v. US                          5
mandatory respondents to individually investigate, Com-
merce begins with a rebuttable presumption that all
respondents in the investigation are under foreign gov-
ernment control and thus should receive a single country-
wide dumping rate. Sigma Corp. v. United States, 117
F.3d 1401, 1405 (Fed. Cir. 1997). In many cases, the
country-wide rate is based on AFA. 1 Antidumping &
Countervailing Duty Laws Appendix B. Commerce may
use adverse inferences when calculating a rate if an
investigated respondent refuses to cooperate by impeding
the investigation or not properly providing information.
Commerce typically concludes that some part of the
country-wide entity has not cooperated in the proceeding
because those that have responded do not account for all
imports of the subject merchandise. § 1677e(b). Com-
merce is required to corroborate chosen AFA rates to
ensure that they fall within the purportedly acceptable
range of margins determined. § 1677e(c).
    In order to secure a separate rate from the country-
wide rate, respondents in a nonmarket economy must
establish an absence of de jure and de facto government
control. Id. The mandatory respondents’ antidumping
questionnaire allows a respondent to assert independence
from the country-wide entity. All other respondents
seeking eligibility for a separate rate must complete a
separate rate application that is about thirty pages of
responses and attached exhibits. Appellee United States’
Br. at 22.
    The separate rate for eligible non-mandatory re-
spondents is generally calculated following the statutory
method for determining the “all others rate” under §
1673d(c)(5)(A). Transcom, Inc. v. United States, 294 F.3d
1371, 1374 (Fed. Cir. 2002); Amanda Foods (Vietnam)
Ltd. v. United States, 647 F. Supp. 2d 1368, 1379 (Ct. Int’l
Trade 2009). As such, Commerce will typically use the
weighted average of all mandatory respondents’ rates,
excluding any de minimis and AFA rates. Appellee
6                             YANGZHOU BESTPAK GIFTS   v. US
Berwick’s Br. at 15. If all dumping margins established
are only either de minimis or AFA rates, Commerce
accordingly applies the exception found in §
1673d(c)(5)(B).
                            II.
    Bestpak is a Chinese exporter of narrow woven rib-
bons. These are woven ribbons with a width that is less
than or equal to 12 centimeters and have finished edges
that keep the fabric from unraveling or fraying. On
August 6, 2009, Commerce initiated an antidumping
investigation of narrow woven ribbons from China and
Taiwan for the period spanning January 1 to June 30,
2009. See Narrow Woven Ribbons with Woven Selvedge
from the People’s Republic of China and Taiwan, 74 Fed.
Reg. 39,291, 39,292 (Aug. 6, 2009).
    Commerce began its investigation by issuing quantity
and value data (Q&V) questionnaires to all known Chi-
nese exporters of this product for the purpose of selecting
mandatory respondents to review. Id. at 39,296. Nine-
teen companies responded, including Bestpak, and Com-
merce determined that it was impractical to individually
review all of them. Resp’t Selection Mem. (Sept. 11,
2009), Pub. Doc. 94 at 4 (“After careful consideration . . .
we find that we can reasonably examine no more than two
producers and/or exporters.”). Notably, Bestpak fully
cooperated.
    On September 11, 2009, Commerce selected the two
largest exporters as mandatory respondents for individual
investigation: Ningbo Jintian Import & Export Co., Ltd.
(Jintian) and Yama Ribbons & Bows Co., Ltd. (Yama).
Pub. Doc. 94 at 3. Yama exported 135,000 kg of subject
merchandise to the United States during the period of
investigation, while Jintian exported 100,000 kg. No
other Chinese respondent exported more than 48,000 kg,
and Bestpak exported 21,000 kg, ranking seventh of the
nineteen exporters submitting Q&V information.
 YANGZHOU BESTPAK GIFTS   v. US                          7
    Between September and November of 2009, Com-
merce received responses from Yama, but nothing from
Jintian. Commerce also received separate rate applica-
tions from twelve exporters, including Bestpak. As part of
those applications, each applicant provided a photocopy of
an invoice of a U.S. commercial transaction during the
period of investigation. No exporter requested voluntary
investigation, and Commerce did not choose a replace-
ment mandatory respondent for Jintian even though
Commerce, in the past, has chosen a replacement re-
spondent when it was clear that a mandatory company
would not participate. See, e.g., Prestressed Concrete Steel
Wire Strand from the People’s Republic of China, 74 Fed.
Reg. 61,104 (Nov. 23, 2009). In sum, Commerce’s investi-
gation was left with one participant after Jintian’s with-
drawal.
    In July 2010, Commerce issued its antidumping duty
order and accompanying decision memo. See Narrow
Woven Ribbons with Woven Selvedge from the People’s
Republic of China, 75 Fed. Reg. 41,808 (July 19, 2010)
(Final Determination), as amended Narrow Woven Rib-
bons with Woven Selvedge from the People’s Republic of
China, 75 Fed. Reg. 51,979 (Aug. 24, 2010); Issues and
Decision Memorandum for the Final Determination in the
Antidumping Duty Investigation of Narrow Woven Rib-
bons with Woven Selvedge from the People’s Republic of
China, (Deputy Assistant Sec’y July 12, 2010) (Issues and
Decision                                           Mem.),
http://ia.ita.doc.gov/frn/summary/PRC/2010-17568-1.pdf.
Commerce imposed dumping margins ranging from 0% to
247.65% against Chinese exporters of narrow woven
ribbons with woven selvedge.
    With respect to the two mandatory respondents, Ya-
ma was assigned a de minimis dumping margin whereas
Jintian received the AFA China-wide rate of 247.65%—
which Jintian was assigned because of its refusal to
cooperate in the investigation. Commerce corroborated
8                            YANGZHOU BESTPAK GIFTS   v. US
this 247.65% AFA China-wide rate by comparing it to the
margin found for Yama and finding it to be within the
range of margins for ten models of subject ribbons sold by
Yama. Final Corroboration Mem. (July 12, 2010), Pub.
Doc. 376 at 2, Conf. Doc. 375 at 2.
    Commerce further found all twelve exporters that
submitted separate applications, including Bestpak,
eligible for separate rates. In calculating a separate rate
for these twelve companies, Commerce took a simple
average of the de minimis rate of Yama and the AFA
China-wide rate assigned to Jintian, yielding a 123.83%
margin. Final Determination, 75 Fed. Reg. at 41,811.
Commerce explained that normally it would determine
the separate rate through a weighted average of dumping
margins, excluding zero and de minimis margins or
margins based entirely upon AFA, pursuant to
§ 1673d(c)(5)(A). In this case, however, the only two
dumping margins on the administrative record were
Yama’s de minimis rate and Jintian’s AFA China-wide
rate. Therefore, Commerce applied the exception found in
§ 1673d(c)(5)(B) and took a simple average of the two
rates. Issues and Decision Mem., at 18–19. In effect, the
resulting separate rate equaled one half of the AFA
China-wide rate.
    Commerce also determined it was not feasible, given
statutory time constraints, to identify, investigate, and
analyze another respondent. Id. at 21–22. Commerce
noted that neither Bestpak, nor any other separate rate
respondent requested to be a voluntary respondent.
Further, Commerce determined that while Bestpak later
challenged the selection of such a small number of man-
datory respondents, Commerce did not have “sufficient
time” to “obtain, evaluate, and employ additional factual
information from the separate rate companies” because
the challenge was filed with less than three months
remaining in the statutory period to complete the investi-
gation. Id. at 20–22.
 YANGZHOU BESTPAK GIFTS   v. US                         9
    Thereafter, Bestpak appealed the separate rate de-
termination to the Court of International Trade. Yang-
zhou Bestpak Gifts & Crafts Co. v. United States, 783 F.
Supp. 2d 1343 (Ct. Int’l Trade 2011) (Bestpak I). Bestpak
argued the use of a simple average methodology was
contrary to law and not supported by substantial evidence
on the record. Bestpak further argued that the most
reasonable calculation was to assign Bestpak the de
minimis margin calculated for the only individually
investigated respondent, Yama.
    The Court of International Trade sustained-in-part
and remanded-in-part, holding that although Commerce
was permitted by law to use its chosen methodology,
Commerce did not support with substantial evidence the
reasonableness of its determination of Bestpak’s potential
dumping margins. Bestpak I, 783 F. Supp. 2d at 1350–51.
The Court of International Trade explained that merely
because the SAA “allow[ed] for use of a simple average of
an [AFA] rate and zero or de minimis rates [did] not
absolve the agency from ensuring that a separate rate
reasonably reflect[ed] potential dumping margins . . . or
from rationally connecting the record evidence with the
final conclusions.” Id. at 1351. The Court of Internation-
al Trade also recognized that “the calculated separate rate
[was] exceptionally larger than the rate calculated for the
lone cooperative mandatory respondent.” Id. The Court
of International Trade remanded the case to Commerce to
provide “a more rigorous explanation” since Commerce
had “not provided information suggesting that Bestpak
dumps its sales at such levels.” Id.
    In accordance with the Court of International Trade’s
order, Commerce reviewed the administrative record for
information that would support or detract from the mar-
gin applied to Bestpak. Commerce compared the estimat-
ed average unit values (AUVs) calculated from available
information provided by Jintian, Yama, and Bestpak in
their Q&V questionnaire responses. Draft Results of
10                           YANGZHOU BESTPAK GIFTS   v. US
Redetermination Pursuant to Court Order (Sept. 7, 2011)
(Draft Remand Results). Commerce explained that an
estimated AUV “is a ratio calculated by dividing a re-
spondent’s total value of sales by its total quantity of
sales, which provides a rough, estimated snapshot of a
respondent’s pricing practices.” Id. at 6. Commerce
explained that “all things being equal,” a low estimated
AUV could indicate the existence of a larger dumping
margin, while a high estimated AUV could “indicate the
reverse to be true.” Id.
    In its Draft Remand Results, Commerce determined
that Yama had a higher estimated AUV, Jintian had a
lower estimated AUV, while Bestpak’s estimated AUV fell
between the two mandatory respondents’ AUVs. Com-
merce found that a “simple average of Jintian and Yama’s
estimated AUVs” equaled a rate which was “very close” to
Bestpak’s “estimated AUV.” Id. at 7. Commerce there-
fore determined that using a simple average of Jintian’s
and Yama’s margins “reasonably reflects . . . Bestpak’s
potential dumping margin.” Id.
    In response, Bestpak contested the correlation be-
tween Jintian’s, Yama’s, and Bestpak’s comparative
AUVs and dumping margins. See Yangzhou Bestpak
Comments on Draft Redetermination (Sept. 15, 2011).
Commerce acknowledged the flaws in its reliance on
AUVs as support for its determination, but stated that the
record was limited and AUVs were the “only basis” for
comparison between these respondents. See Final Results
of Redetermination Pursuant to Court Order, at 16 (Sept.
26, 2011) (Final Remand Results). In view of that, Com-
merce concluded that the calculated separate rate margin
was reasonably reflective of Bestpak’s potential dumping
margin based on the support of correlating estimated
AUVs. Id.
    Bestpak appealed again to the Court of International
Trade. Bestpak argued that Commerce’s AUV analysis
 YANGZHOU BESTPAK GIFTS   v. US                         11
was flawed and further pointed out that in addition to
Bestpak’s AUV information, the record contained a sales
invoice relating to its commercial activity during this
period of investigation. Bestpak II, 825 F. Supp. 2d at
1352 n.1. Bestpak asked the Court of International Trade
to find that the record, including this invoice, supported a
more reasonable separate rate of zero percent. In re-
sponse, Commerce asked the Court of International Trade
to strike Bestpak’s invoice argument since it was not
raised before the agency.
    In its opinion, the Court of International Trade first
acknowledged that “the real problem [was] the absence of
enough sales data.” Id. at 1351–52. It found that “the
record contain[ed] little information as to what Bestpak’s
(or the other separate rate respondents’) potential dump-
ing margin might be, or whether it [was] closer to 0% or
247.65%. . . . [Commerce] simply [could not] know on this
administrative record whether the separate rate ‘reason-
ably reflects’ commercial reality.” Id. at 1352. Nonethe-
less, while the Court of International Trade found that
Commerce’s separate rate determination “may [have
been] unfortunate and even frustrating, . . . it [was] not
unreasonable on this limited administrative record.” Id.
at 1353.
    With respect to the invoice, while the Court of Inter-
national Trade did not grant the motion to strike, it
declined to entertain Bestpak’s argument because
Bestpak did not raise this argument with Commerce. Id.
at 1352 n.1. The Court of International Trade further
noted that it was “not persuaded that one sales invoice
[was] sufficient to demonstrate that the separate rate
should be 0%.” Id. Ultimately, the Court of International
Trade sustained Commerce’s Final Remand Results and
this appeal followed.
   Bestpak appeals three issues: (1) whether Commerce
employed a reasonable methodology to calculate the
12                            YANGZHOU BESTPAK GIFTS   v. US
separate rate; (2) whether Commerce’s calculated sepa-
rate rate for Bestpak was supported with substantial
evidence showing a reasonable correlation to Bestpak’s
potential dumping margins; and (3) whether the Court of
International Trade abused its discretion when it deter-
mined that Bestpak failed to exhaust its administrative
remedies in raising the invoice argument that should first
have been raised with Commerce during the remand.
This court has jurisdiction under 28 U.S.C. § 1295(a)(5).
                            III.
    This court reviews decisions of the Court of Interna-
tional Trade concerning Commerce’s antidumping deter-
minations by applying the same standard of review used
by the trade court. Gallant Ocean (Thailand) Co. v.
United States, 602 F.3d 1319, 1323 (Fed. Cir. 2010).
Commerce’s determination will be sustained unless it is
“unsupported by substantial evidence on the record, or
otherwise     not    in     accordance     with     law.”
§ 1516a(b)(1)(B)(i).
    The first issue on appeal concerns whether Com-
merce’s methodology accords with law. This court turns
to the two-part test articulated in Chevron, U.S.A., Inc. v.
Natural Res. Def. Council, Inc., 467 U.S 837 (1984). First,
the court must determine whether Congress directly
spoke to the precise question at issue and clearly ex-
pressed its purpose and intent in the governing statute.
Id. at 842–43. If the statute does not clearly answer the
relevant question, then the court must turn to the second
step and decide whether the agency’s interpretation
amounts to a reasonable construction of the statute. Id.
at 843. To survive judicial scrutiny, Commerce’s interpre-
tation need not be “the only reasonable interpretation or
even the most reasonable interpretation.” Koyo Seiko Co.
v. United States, 36 F.3d 1565, 1570 (Fed. Cir. 1994).
Importantly, the court will defer to a reasonable interpre-
 YANGZHOU BESTPAK GIFTS   v. US                         13
tation even where the court might have adopted a differ-
ent interpretation. Chevron, 467 U.S. at 843 n.11.
    Here, the relevant statutory text does not directly ad-
dress the precise question at issue: whether it is permis-
sible to use a simple average to calculate separate rates in
a nonmarket economy investigation where one respondent
receives an AFA rate and the other receives a de mini-
mis rate. § 1673d(c)(5)(B). Therefore, the court must
determine whether Commerce reasonably interpreted the
statute under the second step of Chevron. Chevron, 467
U.S. at 843.
   The statutory text allows Commerce to use any rea-
sonable method to establish the estimated separate rate.
See § 1673d(c)(5)(B) (“[Commerce] may use any reasona-
ble method . . . .”); see also SAA (“Commerce may use
other reasonable methods.”). Hence, this court must
determine whether Commerce used “reasonable methods”
by taking the simple average of a de minimis rate and
total AFA rate assigned to the two mandatory respond-
ents to calculate the separate rate.
    In accord with the Court of International Trade’s hold-
ing in Bestpak I, this court finds that the methodology
used by Commerce—although somewhat questionable—
meets the statute’s lenient standard of “any reasonable
method.” Bestpak contends that Commerce is not permit-
ted to include an AFA rate in the calculation of a separate
rate. However, § 1673d(c)(5)(B) and the SAA explicitly
allow Commerce to factor both de minimis and AFA rates
into the calculation methodology. Although again ques-
tionable in terms of economic reality, this court detects no
legal error in Commerce’s use of a simple average rather
than a weighted average. The statute also specifically
allows for an averaging or any other reasonable method.
Because the agency employed a methodology similarly
derived from the relevant statutory language, this court
affords the appropriate deference due to Commerce.
14                            YANGZHOU BESTPAK GIFTS    v. US
     Nevertheless, “[w]hile various methodologies are
permitted by the statute, it is possible for the application
of a particular methodology to be unreasonable in a given
case.” Thai Pineapple Canning Indus. Corp. v. United
States, 273 F.3d 1077, 1085 (Fed. Cir. 2001). “[F]orm
should be disregarded for substance and the emphasis
should be on economic reality.” United States v. Eurodif
S.A., 555 U.S. 305, 317–18 (2009). This court finds that
this case presents that situation. Although Commerce
may be permitted to use a simple average methodology to
calculate the separate rate, the circumstances of this case
renders a simple average of a de minimis and AFA China-
wide rate unreasonable as applied. Similarly, a review of
the administrative record reveals a lack of substantial
evidence showing that such a determination reflects
economic reality.
     This court may review whether substantial evidence
supports Commerce’s determination by asking whether
there was “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Uni-
versal Camera Corp. v. NLRB, 340 U.S. 474, 477 (1951).
This standard requires Commerce to examine the record
and articulate a satisfactory explanation for its action.
Amanda Foods, 647 F. Supp. 2d at 1379. Commerce may
not base that determination “on the basis of mere conjec-
ture or supposition.” § 1677(7)(F)(ii). Nor may Commerce
explain the absence of evidence by invoking procedural
difficulties that were at least in part a creature of its own
making.
    As justification, Commerce points to only one eviden-
tiary finding in its Final Remand Results as substantial
evidence to support the calculated margin as being a
reasonable reflection of Bestpak’s potential dumping
margin—the AUV analysis. Commerce concluded that
the simple average margin assigned to Bestpak was
reasonably reflective of commercial reality based on an
analysis showing that a simple average of the estimated
 YANGZHOU BESTPAK GIFTS   v. US                       15
AUVs of Yama and Jintian was very close to Bestpak’s
estimated AUV. Final Remand Results, at 6, 15–16.
    This court does not find Commerce’s late attempt to
backfill with these AUV estimates, untethered to the
three respondents’ actual dumping margins, as amount-
ing to substantial evidence. Commerce only received
detailed information from one mandatory respondent:
Yama. Jintian’s estimated AUV, with little connection to
its calculated dumping margin, is not enough. In other
words, Commerce really only had one substantiated and
calculated basis for dumping margins and that infor-
mation came from Yama. Commerce cannot base a de-
termination of economic reality on such slim findings.
There must be more.
    An overriding purpose of Commerce’s administration
of antidumping laws is to calculate dumping margins as
accurately as possible. Rhone Poulenc, Inc. v. United
States, 899 F.2d 1185, 1191 (Fed. Cir. 1990). When there
is only one benchmark, Commerce’s comparison of the
potential dumping margins with the estimated AUVs
based on scant information available here is not reasona-
ble. Even the Court of International Trade noted that
“Commerce put itself in a precarious situation when it
selected only two mandatory respondents.” Bestpak I, 783
F. Supp. 2d at 1351 n.4. This record simply does not
supply enough data for Commerce to calculate its sepa-
rate rate determination based on only one individually
investigated respondent.
     In fact, Jintian’s actual dumping margin is unknown.
The 247.65% margin was imposed on Jintian because of
its lack of participation. Although this 247.65% rate was
corroborated, even that corroboration was based on Ya-
ma’s commercial activity. More importantly, Commerce
acknowledged that the link between Jintian’s AUV and
its AFA China-wide dumping margin was created by
Commerce when it assigned Jintian the AFA margin.
16                           YANGZHOU BESTPAK GIFTS   v. US
While Bestpak’s estimated AUV aligned with a simple
average of Jintian’s and Yama’s estimated AUVs, Com-
merce’s inference that their dumping margins paralleled
that same correlation is speculative. As such, using the
AUV analysis as evidence that Bestpak’s dumping margin
is likewise in line with a simple average of Jintian’s and
Yama’s dumping margins finds no credible economic
support in the record.
     The record here is so thin that Commerce could nei-
ther have reached a valid decision nor reasonably have
found evidence to support the determination that Bestpak
deserves a margin that more than doubles the import’s
sales price. The 123.83% rate assigned to Bestpak is far
in excess of the de minimis rate assigned to the only
cooperating, non-government controlled, and mandatory
respondent: Yama. It is worth noting that similar to
Yama, Bestpak successfully proved that it was independ-
ent of government control. However, Commerce ultimate-
ly assigned Bestpak a margin that was exactly half of the
China-wide rate—a rate for those presumed to be under
foreign government control. Assigning a non-mandatory,
separate rate respondent a margin equal to over 120% of
the only fully investigated respondent with no other
information is unjustifiably high and may amount to
being punitive, which is not permitted by the statute. See
F.Lii de Cecco di Filippo Fara S. Martino S.p.A. v. United
States, 216 F.3d 1027, 1032 (Fed. Cir. 2000) (“[T]he pur-
pose of section 1677e(b) is to provide respondents with an
incentive to cooperate, not to impose punitive, aberration-
al, or uncorroborated margins.”).
     The reasoning of Gallant Ocean is applicable here. In
Gallant Ocean, this court found that the high rate deter-
mined for the Thai respondent—a rate that was more
than ten times higher than the dumping margin for
cooperating respondents—was unsupported by substan-
tial evidence because there was nothing in the record that
tied that rate to the respondent’s actual dumping margin.
 YANGZHOU BESTPAK GIFTS   v. US                        17
Gallant Ocean, 602 F.3d at 1325. Notwithstanding that
the Thai respondent was unresponsive and application of
adverse facts was warranted, the AFA rate assigned was
required to reflect commercial reality and thus, to be “a
reasonably accurate estimate” of actual dumping rates.
Id. at 1324. Even with determinations of an AFA-rate,
Commerce may not select unreasonably high rates having
no relationship to the respondent’s actual dumping mar-
gin. Id. at 1323. Likewise, rate determinations for non-
mandatory, cooperating separate rate respondents must
also bear some relationship to their actual dumping
margins.
    The record here, however, does not contain any infor-
mation—save the AUV estimate—that indicates what
Bestpak’s individually calculated margin might be. There
is no basis in the record to tie this 123.83% rate to
Bestpak’s commercial activity. What could have been a
coincidental correlation of the three data points is not
enough to be substantial supporting evidence of economic
reality. Commerce points to no other evidence in the
record to substantially support the 123.83% margin
derived from the simple average methodology applied
here. The result is not only limited and frustrating, as
the Court of International Trade described it, but is also
unreasonable.
    This case is peculiar in that Commerce identified only
two significant exporters/producers, yet one was assigned
a de minimis dumping margin while the other was as-
signed the highest possible AFA China-wide margin. This
situation undercut the reasonableness of the evidence
relied upon to set the margin. Moreover, Commerce
applied that simple average in determining the rate for
the twelve respondents that qualified for a separate rate.
Commerce was certainly aware of this situation when
Jintian was being unresponsive early in the investigation
and could have gathered more information. Although
Commerce argues in its Final Remand Results that it was
18                           YANGZHOU BESTPAK GIFTS   v. US
the best it could do because of the limited record, this
court finds no support in this court’s precedents or the
statute's plain text for the proposition that limited re-
sources or statutory time constraints can override fairness
or accuracy. See SNR Roulements v. United States, 402
F.3d 1358, 1363 (Fed. Cir. 2005) (“Antidumping laws
intend to calculate antidumping duties on a fair and
equitable basis.”). As Bestpak contends, “[i]f the record
before the agency does not support the agency action . . .
the proper course, except in rare circumstances, is to
remand to the agency for additional investigation or
explanation.” Appellant’s Br. at 40 (quoting Fla. Power &
Light Co. v. Lorion, 470 U.S. 729, 744 (1985)). This court
therefore vacates and remands the Court of International
Trade’s decision so that it may remand the case back to
Commerce.
     The final issue on appeal centers on Bestpak’s invoice
from its separate rate application. In its second appeal to
the Court of International Trade, Bestpak argued that
Commerce should have considered information derived
from this sample invoice in determining the separate rate.
Commerce required each applicant to submit a photocopy
of a commercial invoice from the period of investigation in
the separate rate application, but Bestpak made no
reference to this sample invoice until the Final Remand
Results were being reviewed by the Court of International
Trade. Bestpak, at this late time, argued that the sample
invoice was evidence of its commercial behavior and
strongly supported a determination that Bestpak was
entitled to a zero dumping rate. The Court of Interna-
tional Trade refused to entertain Bestpak’s arguments
since Bestpak failed to raise this argument before Com-
merce, “depriving Commerce of the opportunity to address
it.” Bestpak II, 825 F. Supp. 2d at 1352 n.1.
   The court “shall, where appropriate, require the ex-
haustion of administrative remedies.” 28 U.S.C. § 267(d).
The doctrine of exhaustion provides “that no one is enti-
 YANGZHOU BESTPAK GIFTS   v. US                         19
tled to judicial relief for a supposed or threatened injury
until the prescribed administrative remedy has been
exhausted.” Sandvik Steel Co. v. United States, 164 F.3d
596, 599 (Fed. Cir. 1998). “[T]he CIT generally takes a
‘strict view’ of the requirement that parties exhaust their
administrative remedies . . . .” Corus Staal BV v. United
States, 502 F.3d 1370, 1379 (Fed. Cir. 2007); SeAH Steel
Corp. v. United States, 764 F. Supp. 2d 1322, 1325 (Ct.
Int’l Trade 2011). Certain exceptions to the exhaustion
requirement apply, such as where exhaustion would be “a
useless formality,” or where the party “had no opportuni-
ty” to raise the issue before the agency. Jiaxing Brother
Fastener Co. v. United States, 751 F. Supp. 2d 1345,
1355–56 (Ct. Int’l Trade 2010). Even “where Congress
has not clearly required exhaustion, sound judi-
cial discretion governs.” McCarthy v. Madigan, 503 U.S.
140, 144 (1992). This court thus reviews the Court of
International Trade’s decision for an abuse of discretion.
See Corus Staal, 502 F.3d at 1381.
    Bestpak first raised this invoice issue in its second
appeal to the Court of International Trade. Bestpak,
however, had other opportunities to raise this issue before
Commerce. For instance, Bestpak appealed the same
claim in Bestpak I and argued that it deserved Yama’s de
minimis rate, but did not mention the invoice. Bestpak I,
783 F. Supp. 2d at 1350. In addition, the issue of whether
the separate rate reasonably reflects Bestpak’s dumping
margin had been squarely in play throughout the proceed-
ings, as that was the Court of International Trade’s exact
reason for remand in Bestpak I. 783 F. Supp. 2d at 1353
(“The court remands the issue to Commerce so that the
agency may more thoroughly explain whether the sepa-
rate rate reasonably reflects Bestpak’s potential dumping
margins.”). However, Bestpak did not address the invoice
in its submissions to Commerce during the remand rede-
termination proceeding. Bestpak was further aware of
Commerce’s sole reliance on the comparative AUVs after
20                           YANGZHOU BESTPAK GIFTS   v. US
issuance of the Draft Remand Results, yet Bestpak still
failed to highlight the invoice at issue.
    If Bestpak had raised this argument before Com-
merce, it would not have been futile, but rather would
have permitted Commerce the opportunity to address the
argument in the first instance. Therefore, this court holds
that the Court of International Trade did not abuse its
discretion by finding that Bestpak failed to exhaust its
administration remedies with respect to the invoice.
                           IV.
    Accordingly, this court vacates and remands the
Court of International Trade’s decision so that it may
remand the case to Commerce for further proceedings
consistent with this opinion.
                VACATE and REMAND